          Case 6:19-cv-01934-MC         Document 1    Filed 11/27/19   Page 1 of 6




George A. Burgott, OSB No. 760346
gburgott@luvaascobb.com
Luvaas Cobb
777 High Street, Suite 300
Eugene, Oregon 97401
Telephone: (541) 484-9292
Facsimile: (541) 343-1206

Frank Kerney, III, Florida State Bar No. 88672 – To Be Admitted Pro Hac Vice
fkerney@forthepeople.com
Morgan & Morgan
201 N. Franklin Street, 7th Floor
Tampa, FL 33602
Telephone: (813) 577-4729
Facsimile: (813) 559-4831

        Of Attorneys for Plaintiff




                    IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF OREGON

                                     EUGENE DIVISION

  DEBRA LEE,                                       Case No.

                                     Plaintiff,    COMPLAINT
  vs.
                                                   DEMAND FOR JURY TRIAL
  CORELOGIC RENTAL PROPERTY
  SOLUTIONS, LLC,

                                Defendant.

        Plaintiff, Debra Lee, sues Defendant, CoreLogic Rental Property Solutions, LLC,

and in support thereof respectfully alleges violations of the Fair Credit Reporting Act, 15

U.S.C. § 1681 et seq., and states the following:

                                     COMPLAINT – Page 1
            Case 6:19-cv-01934-MC     Document 1      Filed 11/27/19   Page 2 of 6




                             PRELIMINARY STATEMENT

       1.       This is an action for actual, statutory and punitive damages, costs and

attorney’s fees brought pursuant to 15 U.S.C. § 1681a–x (Fair Credit Reporting Act or

“FCRA”).

       2.      Parties that create consumer reports, like Defendant CORELOGIC

RENTAL PROPERTY SOLUTIONS, LLC (“CoreLogic”), are charged with using

reasonable procedures designed to ensure the maximum possible accuracy of the

information they report.

       3.      The Consumer Financial Protection Bureau has noted, “experience

indicates that [CRAs] lack incentives and under-invest in accuracy” Consumer Fin. Prot.

Bureau, Supervisory Highlights Consumer Reporting Special Edition 21 (Issue 14, March

2, 2017).

                                     JURISDICTION

       4.      Subject matter jurisdiction for this Court is conferred by 28 U.S.C. § 1331

as this action involves violations of the Fair Credit Reporting Act.

       5.      Venue is proper for this Court pursuant to 28 U.S.C. § 1391(b)(2), as a

substantial part of the events or omissions giving rise to the claim occurred within this

district (Linn County).

       6.      Plaintiff is a “consumer” as defined by 15 U.S.C. § 1681a (c).

       7.      Upon information and belief, CoreLogic is a corporation with its principal

place of business located in Irving, Texas, which conducts business in the State of

Oregon.

                                    COMPLAINT – Page 2
            Case 6:19-cv-01934-MC     Document 1       Filed 11/27/19   Page 3 of 6




       8.      Upon information and belief, CoreLogic is a “consumer reporting agency,”

as defined in 15 USC § 1681(f). Upon information and belief, CoreLogic is regularly

engaged in the business of assembling, evaluating, and disbursing information concerning

consumers for the purpose of furnishing consumer reports, as defined in 15 U.S.C. §

1681(d) to third parties.

       9.      Upon information and belief, CoreLogic disburses such consumer reports to

third parties under contract for monetary compensation.

                              FACTUAL ALLEGATIONS

       10.     In or around March of 2019, Plaintiff applied for a rental home through

Watson Management Services, LLC (“Watson”) located in Albany, Oregon.

       11.     Watson obtained a consumer report from CoreLogic regarding the Plaintiff.

       12.     The consumer report that CoreLogic prepared and sold to Watson contained

inaccurate and false statements regarding Plaintiff.

       13.     Specifically, the consumer report that CoreLogic prepared and sold to

Watson indicated that Plaintiff had been convicted of five felony charges in Texas

between 1999 and 2015. This information is incorrect.

       14.     Not only does Plaintiff have no criminal record to speak of, she has never

even been to the State of Texas.

       15.     Watson relied on the consumer report prepared by CoreLogic in denying

Plaintiff a rental home.




                                   COMPLAINT – Page 3
          Case 6:19-cv-01934-MC         Document 1    Filed 11/27/19    Page 4 of 6




       16.     Subsequently, Plaintiff was approved for a less desirable rental home.

Specifically, she did not meet Watson’s criteria for a rental house, but did meet the

criteria for a rental apartment.

       17.     CoreLogic’s flagrant mistakes caused the Plaintiff to suffer from stress,

worry, embarrassment, humiliation, and fear.

       18.     CoreLogic’s flagrant mistakes caused the Plaintiff to waste several hours of

her personal time, including but not limited to researching her options and retaining a

lawyer.

       19.     CoreLogic’s flagrant mistakes have caused harm to Plaintiff’s reputation.

       20.     As a result of the actions and or inactions of CoreLogic, Plaintiff and her

husband will spend several months living in a less-desirable home, which offers less

space and is otherwise less desirable than the home she otherwise would have qualified

for.

                                     CAUSES OF ACTION

                                          COUNT I

                        Violation of the Fair Credit Reporting Act

       21.     Plaintiff re-alleges and incorporates paragraphs one (1) through nineteen

(19) as if set forth fully herein.

       22.     CoreLogic violated 15 U.S.C. § 1681e (b) by failing to establish or to

follow reasonable procedures to assure maximum possible accuracy in the preparation of

the credit report and credit files it published and maintains concerning the Plaintiff.



                                      COMPLAINT – Page 4
           Case 6:19-cv-01934-MC      Document 1      Filed 11/27/19   Page 5 of 6




         23.   As a result of the conduct, action, and inaction of CoreLogic, the Plaintiff

suffered damage by loss of credit, loss of the ability to purchase and benefit from credit,

and mental and emotional pain stemming from the anguish, humiliation, and

embarrassment of credit denials.

         24.   CoreLogic’s conduct, action, and inaction was willful, rendering it liable

for punitive damages in an amount to be determined by the Court pursuant to 15 USC §

1681n. In the alternative, it was negligent, entitling the Plaintiff to recover under 15 USC

§ 1681o.

         25.   The Plaintiff is entitled to recover costs and attorney’s fees from CoreLogic

in an amount to be determined by the Court pursuant to 15 U.S.C. § 1681n and/or §

1681o.

         WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so

triable and judgment against Defendant, CoreLogic Rental Property Solutions, LLC, for

statutory damages, punitive damages, actual damages, costs, interest, attorney fees,

enjoinder from further violations of these parts and any other such relief the Court may

deem just and proper.

         DATED this 27th day of November, 2019.

                                    LUVAAS COBB


                                    By:    s/ George A. Burgott
                                           George A. Burgott, OSB No. 760346
                                           gburgott@luvaascobb.com
                                           777 High Street, Suite 300
                                           Eugene, Oregon 97401
                                           Telephone: (541) 484-9292

                                    COMPLAINT – Page 5
        Case 6:19-cv-01934-MC   Document 1    Filed 11/27/19   Page 6 of 6




Being Admitted Pro Hac Vice         Frank Kerney, III, Florida State Bar No. 88672
                                    fkerney@forthepeople.com
                                    Morgan & Morgan
                                    201 N. Franklin Street, 7th Floor
                                    Tampa, FL 33602
                                    Telephone: (813) 577-4729




                              COMPLAINT – Page 6
